Citation Nr: 9909939	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1. Entitlement to restoration of a 10 percent rating for post 
operative exostosis of the right 5th toe.

2. Entitlement to restoration of a 10 percent rating for post 
operative exostosis of the left 5th toe.

3. Entitlement to a higher rating for post operative 
residuals of the left 3rd toe, initially evaluated as 
zero percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1982 to September 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1996 and later RO rating decisions that reduced 
the separate 10 percent evaluations for post operative 
exostosis of the right and left 5th toes to zero percent 
each, and granted service connection for post operative 
residuals of the left 3rd toe and assigned a zero percent 
rating.


REMAND


The April 1996 RO rating decision reduced the 10 percent 
evaluations for post operative exostosis of the right and 
left 5th toes to zero percent each.  The veteran stated her 
disagreement with the determinations at a hearing before 
another member of the Board in November 1996 while testifying 
on another issue.  That testimony was reduced to writing, and 
satisfies the requirements for a timely notice of 
disagreement.  38 C.F.R. §§ 20.201, 20.300 (1996).  A review 
of the record indicates that these issues (the first 2 issues 
listed on the first page of this decision) have not been made 
subjects of a statement of the case, and they should be.  
Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 
1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address these issues until the veteran has been sent 
a statement of the case.  38 C.F.R. § 20.200 (1998); 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

A February 1997 RO rating decision granted service connection 
for post operative residuals of the left 3rd toe and assigned 
a zero percent rating, effective from September 1992; a total 
rating from January to March 1993 under 38 C.F.R. § 4.30 
(1998) based on surgery and convalescence for this condition; 
and then resumed the zero percent rating, effective from 
March 1993.  She disagreed with the zero percent evaluation 
assigned for this condition and she was scheduled for a VA 
medical examination to determine the severity of this 
condition.  She failed to report for the scheduled VA medical 
examination in June 1998 and the RO denied an increased 
evaluation for this condition.  In January 1999, the veteran 
testified before the undersigned that she was unable to make 
the scheduled VA medical examination due to car trouble and 
that she was then, and is now, willing to report for such an 
examination.  In the judgment of the Board, the veteran 
should be scheduled for a VA medical examination to determine 
the severity of her left 3rd toe condition prior to appellate 
consideration of the issue of entitlement to a higher rating 
for this disorder.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the left 3rd toe disorder.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Veterans 
Appeals (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1998) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1998).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

At the January 1999 hearing, the veteran testified that she 
receives continuous treatment for her left toe condition at 
McGuire VAMC in Richmond, Virginia.  Reports of her ongoing 
treatment for her left 3rd toe condition are relevant to the 
claim for a higher rating for this condition, and they should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
her representative a statement of the 
case on the issues of entitlement to 
restoration of 10 percent ratings for 
post operative exostoses of the right and 
left 5th toes.  She has already submitted 
a substantive appeal, VA Form 9 (February 
1998).

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for her left 3rd toe condition since 
1992.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file, including the reports of her 
treatment at McGuire in Richmond, 
Virginia, and at the specified VA medical 
facility.

3.  The veteran should be scheduled for a 
VA medical examination to determine the 
severity of her left 3rd toe and right 
and left 5th toe disorders.  With respect 
to each toe at issue, the examiner should 
express an opinion as to whether or not 
there is severe painful motion or 
weakness of the foot due to the toe 
condition.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the toe or foot is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the foot exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination 
attributable to the toe disorder.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.

4.  After the above development, the RO 
should review the issue of entitlement to 
a higher rating for the residuals of 
surgery to the left 3rd toe, as well as 
the ratings assigned the 5th toe 
disorders.  This review should reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.

The veteran and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






